UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1294


KAREN SUE WILSON,

                    Plaintiff - Appellant,

             v.

MARION POLICE DEPARTMENT; MARION SHERIFF’S DEPARTMENT;
MISSION MCDOWELL HOSPITAL; WAKE FOREST BAPTIST HOSPITAL,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:19-cv-00053-MR-WCM)


Submitted: June 20, 2019                                          Decided: June 24, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karen Sue Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Karen Sue Wilson appeals the district court’s order dismissing without prejudice

her 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Wilson v. Marion Police Dep’t., No. 1:19-cv-00053-

MR-WCM (W.D.N.C. Mar. 4, 2019). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2